 

iC
united s
ork.

Souknecn Die ner of New yor"

 

Coter Rod cigy CL,
PLAINHAFE

AGAWNES
Ci4+y, of mo Or, , CSV,
CAPT Ar Mois | 45) € Ea
OreiceR GALVeZVS 3iKiU ARB 2

CS. OfFICLA TEMIR WILLIAMS
HUA TS | CORRECTION OF “TCekR.

YeRRAROH ISOS CAPEAIN Cie 30N,

 

Det pendants.

ase 420 PXO2RY GUM Rodumefit 37) Fildd 02/09/21 Page 1 of 20

PR py ey

coed Pieper yn

Spey Tete ge cee
STRAP pp EIT ope ae
wee adil Alp pe fais

arm p pes,
MiP Pes oy 1

AN cy- FBO
(ow) Cm)

SeCOND
AMevdeD

COMELA wt

jue +A AL

DEMANDED

PLAINFICE Pet 2 Rode: IQuez., Se HIS S@QuP
AMENDED COML AKSt AGAINSE DECeNPAMS

Cr of Neto york, &5U eotene MOIS ,
SU. OFFICER CALULZVSKIY , Se.5.0.

Oi CeR temig Williams

QeeICeR CEREARO AND CAPA

ALL2ges AS FOLLOWS |

“coReec 4 ONS
itd GIBSON,
 

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21 Page 2 of 20

Paten Rodrigvez
4, Peter Rodriquez , PLAINS E 1S A CrHeze
of the unted states ano fs CorcentLy

A Pcetcial de bkan€e incaccecated in +n-e&
Depactmenst of Cocrections cUSTody in
M.bd.c. In Néw York, NY. ON oR ABOUT
MONDAY , AUeUSt 315+, QOQO at APPLY IMAPELY
iVoO hrs as well £S olner +imes ent loved
AHEAD, PETer Rod riguez WAS ies
UpaRAsset AND eAtFered by DOG S ee
AS WELL AS DENIED ADequere MeDicAL CARL
at Pye MDC. HOUSING unit 4 soutn

2, ON of AGOUt MONDAY, AUGUST 31, ROX
At eeeoMAtely 1808 hes, Now atber ME.
RODRyoVEZ WAS DéadLocod inns cell
with no ereperty , @ Tile Started in cell
444 UMICh ws OCCUPIED BU Mme, RPObMEWRZ.
IN RESPONSE +0 the Lee, DekaodAnts

3.
FERRERO , MOIS, GALUeZNSKIY AND Wil\1am.s

APPROACHED MP. ROPEIGUEZ'S CELL, OPENED
Me CLLL AND DeLendant Moise +OLD
DefenOanr Ferraro “we got +s, you con
 

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21 Page 3 of 20

_oave,, we Will 1Al@ caee of tim’

yy WH2N FEecrAro WAS A ROUT +o LEAK]
the ACE, GALWLZVSKY 40 nis OLeO RESIN
CAPSICUM SPRAY “0c SPRAY! AND cAVe 4
to DefendDAN+ williams. GALVEZVS ki
nen gras {he Fre exhngurisher fiom |
Ce@pngo AND BEGon fo SpTay MR. RObRicvwes,
Amis mouth eyes Ano torso while Wearing”
A Lewd smiLe, Never Atreme ting ONCe tO

extinguish the $1c2. Deeudant £errare
pew Left the area.

S. Wile Me. RODRIGUEZ PLEADED WHth
CAWEAVSK: Y to stoe SECAY him with Hag
Gye extaguisher he LAughed Ar told
delenden+ Wiliams 407 6et hm” Atfrovgh
me. RobeIGuez. POSED Ne Fh reat +0 anyore )
Wit(;ams tren sprayed MS. Roam iguec orth, -
Qeans of OC. AF +he SAME 41Me.,

© Despite security Cons IDERAH ONS

is5Uen au MEDICAL Doctors of Corppantion Al.

~ - oS fo. . , co f°

HeALth Services po mot We 0-6 SPRAY ON

oR Bear QUse MR. RYDRI OVE , Deferbar' ie
WILLIAMS fue GALVEZVSKIY foro MR. koreict
 

| Case 1:20-cv-09840-GHW Document 30 Filed |
+o €LAce HIS Haves BSB we Te BACR* uy

ano when He complied the DoEfasoAants
wentioned Rear Cv CCed him FNO escomed
Lan oot OF the Hous\ng ane tHE Dele wants
WILLIAMS AND GAWEZVSKIK they Let ME.
PODRIbUET In +he clevator Vésnbule
for over IS minutes KHuraig From tre OC.

TEC AY .

Fa. RODPIGUEZ COMPLAINING LE RUMING
Aswep peCencANts * wikenr WILL | EC DECON -
Laminated (amin PAIN” He US TOL +9
Js\nok up AMO Pron Desendanrs tightec
ne CEES Wen Mmok2,. MF. Roce qvex WAS
yon escorted to mtake tor Decontamnaton
nore he was threatened B Yy DEFENDANTS
fo * Deny medichL oR ELS¢...".—

2. actse. SPewpIine Moke THAN 3 HoueS
S+ANDING Lhe DecontAnyinafion shove,
Me. ROBRIGVEZ WAS WALKED +o medica |
CLINIC, WHILE £n- eouke CAPTAIN GIBSON foo iM
Capea surepyiSoe oF ARCA WwiHeee ComPLAIny |
occurted )+UAE UNLESS MP. RODRIGKE
pemses Medicn| Leetment He Will Not
Be GIVEN HIS PRoperty BACK - WHEN ME.
 

Case or, anton Do my 30 Filed 02/09/21 Page 5 of 20

Ropeigver Entered ne clinic AND

+y2d +0 5p. eal. wn the doctor, CAPLAN
ClA30N JUMPED IN FRONT a Me. POPP
ANO told Svyo, doctor * Hd REN BS - Wie 1S
Why Me 20 prauez was UNA ele +0 Sigh
his @ INJUY fo inmate RCPOM .

q itter ex ring the clinic MR. Robelevee
wee e3corted Back to Ws housine OLEX ee
ins assigned Ce\l42. YPON erin ,"
RObRIGWZ voloced nis nis Ce wis - |
Citled with smae C1k2 peels, OF oe 4
nv. over ne cel! AS Wwe) AS MN ee
ANOUNTS OF Umber. UNS MP RODRIG 7
cyerained nis to CAPTAIN GIBSON she ,
Cesponverr * ster in ov |W \ sprou, YOO »
Me Podnquez complied AND His cel| was
secured” MR. ROBRILWZ WAS CONCINGd _
wy His ceil filled with smoke, f [ee DEBTS
CARBON MONOXIDE, AND O-C- SPRAY foe
OCR, 1a Nols -

40. AS A QO SUE of the HAQEASSVOMSE

Sapisgtic AND MALI C(00S ASSAULLE, NEglIGence,
AND cRUeL AND UNUSUAL PUNIShment Me.
 

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21 Page 6 of 20
eopeicuez suffered chest pams,
ieadaches, BONING of Aw Skin ANDERS,
cynic. PWD SOUDER PAN), pwnd VISION,
AS val | As Prost COMP (EF Car Os

> iL

AA ov) og ABO’ December 4, A040

Bo-hyeor fre hours of 445 em AN 5 BUPM ;
Deferpant Garuezvskiy APeeoActeD Me
RODRIGUEZ 'S Assighed cell AND ASKER HI
Mie ye 1S Suing Wim". MB RoDEIGUeZ px powred
wo” OVE of CepAr of PeRLIatiAN |

ID. on o& AROUt December 15, QOR0_
At. ppPRoM mate l y 7 obeM. , DAC DANE
GALDLLLYSKIY APPLOAUTD ME. ROD MEV
While he wAS ih HO Sin OWN OER. rH _
Ne fenpant then stated +0 ME PoOPFI ARE
ynat 7 (F< Yoo Don+ DOP He LAWSUIT, You
Will be D-cad Locced 7 Your cell or the. FES
o€ Khe night”. Ma. PODPIGVeZ SCALES OTK
Lus LELE DID pol re@SPOanP.
 

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21 Page 7 of 20
43. ON OF ABOVE December ($ ,AOLO
Berkure tre Hours of bl’ Horm and b150em
Defeppank GALUZZVSKIY APPROACHED my
Agsignéd cell WAIVING his Fist Aggressively
Yelling at ME “when lam Nere You Stray
i) You cell". MA pobelevez Ot oF
cea stator nothing im REtOrM OM § QAED
Wis Cel [.

44, ACER THe iINt midatioy tachics
AND HAgRASSMENt Which 1s Deeined fiS
“<> MYLO ee misconpuct Meant to ANNOY,
cuwidkbe or harm an iNmpAte ’, see
“ANUS. COMPLIANCE cobes R § FOLZ (2)
MR. 2ODRI GuEr Who Sufferes From
Diagnosed Mental linesses Ag DEPPESSION
Ano BI- POLAR Disorder, Felt #S IB HE
ab enough .” Harassment A LLEGAL1 ONS” ARE
Lo bag ri QNABLE aatagery according 40°
He O.6.C.5. MR Popetevez Felt AS
yowooy Well help him ond fell uncer
A De pressVEe seell Which Lead +0 a
suicide attempt In Which emet4 enc
Medical Semices was called ano he
ums talon 4o Bellevue hospdel.
 

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21 Page 8 of 20

[5 Me. ZobWicuez. Coolnees to

sufcer SMohonpal AND Mortal as well as

ehysicall iInjUTies AS A CesUEt Of the
MALICIOUS AUD SADISHC ASSAULE, BAT ery
Lneeassment, vegligence ano cruel ANC —
usual euvishment, (NeLUDING complications
ANO AGE-AHON Of MR. Rodriguez's ASME
CONDITION , severe PAIN OCs Wrists, PAID
M1 his eyes Fozzy VISION , peclced VISION ,
Nicdtmares, pYIety , D CRRESSIDN, NSOMNIA,
AYO 20S+-4erAUMS-HC Strecs Dis order

(oO. MR. Ropeswz DID wot ASSAULT,
Of Attempt +o ASSAULT ANY OFRIC2C NOR
DID ha Prape the ASSALLE or CoNDUcK
Hime by ANY NADLER that WOLD WARRANT
Amy Use o€ Coece , much LES fre UNLACESSATY
AND EXCOSSNE -PORCE ActoALLY Used. THE
eoNbock of Pe GeNDALES MdISE, FRE ATO
CALLEzvVEki y AND Williams WAS MALICIOUS
Avo sani Shc, intenseb 12 AND Did CAUS-<
HARM ayo PHYSICAL INTUY 4o m2 Rodnguez,
ANO Portcayed el€ar cut Deliberate
 

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21 Page 9 of 20
wo (Crerence fo MP opelcvers RiGlLts
AND PHYSICAL well Being, DeFenDANts
Moise, <ATAYO INd Crein (AILéd +0
herUene to Prevent 4a ASSAULK OS

AND PROVent GOTwor WOW to me.

Rode que

pesete the 'njyr eo 1o Me op
17. ger. Ap UNPROVOKED NATE OF he
ROD ANG a, [aozo psSputt, Me. Pepe

rnolewpants' 6/3 Me
tee eaes AW IWECACKLON vInich Was
Semissed BY AL ABsUdCAL AY CAPTAIN

Aster Peiewin a video Foothag DUNNE Lhyo
heorng fre Leases COC Te Dismissal was
“ype PROCESS Vi lation.

exhaustion of ADMiniStractye pemedies
IQ. THe SRV ANE EPOCLAWNE WAS Ne ee
AYALLABLE fo me godmEveZ BECAYSE NOS
Adeqvotely exp ane) +0 PLAINENE a
Broeyance process . T He CMeVANCE et i
16 SO COomMPLer prot D.O-C. persone! &
aL Levels of employment including fee
COMM 1SS1OE chair o€ BOATS of cores OWS ,
WARDENS , Deputy UA Tens AND CAPTAINS
 

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21 Page 10 of 20 10,
Ree LARGELY UNCAONLIAC with how -ne
Brocess oR MANKeR OY Wie martes
ace Fe4V' ced fo exhaust neir Admunstrtwe
peMmehes to-that end tr wou? be
iS Rot ImpOSSIBLZ FOR.

ON P2@S ov AGLY, :
Prainbee +0 adequately underStend the

PLOCeSS.

(9. wen PLATIEe FINALLY pocleves
A ONeVANGL FET AND Ciled 4 out Nw
ows jald Hy 4,02 O6rlievANce oCFiCer Hitt
“ses of Force", * a3squLt ALLesOHONS ,
pAwo “HARASS meant ALLegalious VAND “SLACC
comPLAMES” PRE NE b g@NevABLe catagories
AuO {ik WOULD pot MAKE NO SéENS< TC

5 oeMit- ir ” “THe GrievANce 5 Uptem operates

As aA pead end with of CICS unable or
consisten ty unwil| ing to Provide OU Pelet
+O A ggcrieved inmates. THE GrieVANGE SY Ste”
IS SO Oph qve thal is impossible fo follow. -
ALSO AS Mentored above, PASEYN ADMINIStratets -
thoevert inmates €rom Using +he GCeEVANCE
system by MAchinatoW ANS risrepren tation.
SEE, ROSS Vv. BLAIR 13 SUP Ct. IK50 (2014).
 

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21 Page 11 of 20
THE DeSenDantsS UN@ILEY
Qo. polendant City ot ew Your is 8
MUNICIPA | COFRO cation which Har gua). +S
4opactMenk o€ Correctrow” opetastes A Humbe”
O*+ Detertion Tals AS Wel As the yal at
essuy in thas compinint. THe Deeachyrent throogh
tbs geinior Of CIA1S At the camtml office,
Avo IN tho FAciLity WV the complaint, promurg ates
Ann implements policles, iN CLUS ity Policies
pNuest g ation of force by Un Cormech stall,
=. Orta 6 ALSO PES POR3SIBLE for
Defendant City , iS ALSO re a og
the Apeo meme radia ig , SUPORNT> on
et of ALL DP.O.C P2ISoONNEL ,
ANNO CONDY vad Horenn
CLUDING Lng defendant Referenced kere.

 

AL. tHe cu of New Yorks Fayre
+0 pdeqvatel Fran Svpenis® ano pert
\t Stace of + PLAIN H\CCs Medical Diag hoses
ANO SECU nity Considerattous implemonted
RB cor Rpectt NAL Heal thy Sarvices Doctor %
ho hoppened to be Licenced by +he stake
AND elty ef New york, Resulted ih
peleuDANLS menhoved VIIZINg 0.C. SFfaxy
nghidst MR. RODRIGUEZ, DEPRIUIhg ME
 

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21 Page 12 of 20 la

Rodergvez OF Pils, FeMeries Ppwyirerses,
Aw (MMONLHeS guaranteed to endry crbizen
ot ho United states, Secuced by AK USC § 15>,
moluding , Yt not Limcted to, rights
guaranteed Under tre ano [47% amenpments

Von oN SNECESSACY AND ExXCeSS NS
+0 be Cree &e Lion As & Direct AND

° » Peta
coe Ty pasut of the Aner betailed
PCOKIMENS =4\6 ec the
voore, Mc. Lodriguet epsthin
Dama gee ALLE GES
Fo Cycok Ling SupAVise’ ResPosib IL oe
ec ondomt Wl oums | GALLEZN SKY, AWD +
lho AACE assigned to the neuen ON 2
Loved m this Complaint nclV INA) Res poability
at ain . SUt2 5 typ OMVGN EL
ont AK) i)

aoecopriate NE Ss
DAL. Bi Fety of ALL INMALK
ain probeek the P&S Y Bec opheant

ivy. rn

nes nec eee oop “boos, Hose (2SPASIBIUNLE
x” wes ” S he [<2 Cart i20 aut in B NBN
es vee L with He Ce4 al Ma NP ALES that J “ee
the. 6 -aask ton at the De port- bent ane i+s ve S
‘nelud na the writker Dep art Ment Divert
3 OVEN nd USES OF CofE . at tHe re
AsSAULAS Alleged m this Com PLAIN E CAPrain

Moise WAS Acting As AN) EMPLoy2<
 

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21, Page 13 gf 20 . [3 '
Color of State Law,

Q3. Decennants GALLEZVSKIY AND
cothams ef all times coleyred to, were

a

Present UNEOO
emplo4ed BY The City of DEW York AND

» Deciapeer to 4 otention Centar AWO
Hoos foe hore Pha complaint occured,

see tocmed Corbectior of eas These
QS UAL "be howe Decect contact auth inmates
DElarwe sure, SPSL to profect. ho qepenrs

Unc ee Connie Ment ened im PATAG taphs

BT mn tik labed BO EE a
pgrectnent a> well as MR PObRLUES ” ‘ 4 ’
coaranteéd BY Pre 6% and 14 amon monk
to be (C22 From Unne CessAr AND -@XCeSS (ve
corce Potaltation Ano pssa0ee HAcTasserent
amd BerLLery At fre times Mentioved , Dees
C ALVEZN SKY aw Vari\loms Were oer 4 “s -_
employees of te city of now 4 rks
Aw ACed UNDET color of Stak ee
rect ANO PROX mate PeSUt we
Mig conDuct, ARYSE oe Authority ; and bY

Zo chic
Using uinn aces sAmy , exCesSE , SADISH
Brutal ,MAUCLOCS, UNDeSserves) forced
 

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21 Page 14 of 20
Viewtion if PACAGmpPhs 32-7 AS wel | 4
ae Hee UNLAWFUL HARRASIMen+ ALD |
mtimidation factics Jtilized by
Gavwezskiy in Oreggranhs (1 -{(4 are
py Fairing to preven’ othor Delendants
Cram Pong So, Me copeicver sustained
iyo DaMagés Alleged.

BY pekenbine XeRPAPO At AL +Was
paterted 40, WAS PRESENT AS A OM CRM)
Cal RECHIONS OFNCZE ampLojed &Y tho
city oF NeW Yors DOC. NO WAS ASSIGre)
Lo the Detention Cembar AYO llousing
Onte Whare re compl aint occured. BS
 OWICORMLP CORRECH ONS CRACEC FeMO4©
as Det coulnct uth wnates wren
Lhe 15 SUPPOS& to protect: FeyrawO WAS —
opesortt at the-tive DeCendDant Grwve2skiy
Qo DELErDdAot williams Regen {helt
wil | fo! / UNLAWLU! J uNuRrrom ted ANO
Wem HONRL: ASSAULE AND Battery OF

Me. Copeiavec . DEFENDANT Cerro

bid pok Fave Measures +O Brauer
ha SADISH AND MALICIOUS MS Coppyet
 

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21

oe pelenDdants GA LueZ2VSKi J “AND
WILONs yey-e Fore CONsK yn 9
ma\oernre tdi CFeeence to +e rights
AND SAketY ot me. RODRIGLEZ Who
WuAs wn MIS ewe, custedy Am contro |
at tre time of Kis coplasnt Bu pemaiy
Lalerokt ™ ond Catling f° yteeveme in
(yo ASSAULT OW me. SOMe Quer, DekerpAnt
Carraro peprived ME. Rope\guez OF RiGHIS,
oemedee pee (YLLEPA CO AWD IMMI-eS

UnitZo States , secured by AZ USC. § \48.2—
Achar hg bur not Liated +9, 19 hts
quest Ot pper the Cth AND [4th
Amendments to be tree Crom WNEecessht
Rup excessive force avo Pefallatrou

4 ALE ames Ment md Ferraro ACK
opper Coloc OF state LAW. As 5 rest
Ol Aw iScompuck AND CALE +0

Os yout? The olar De fEeNmaAnts Crowe
ASSAULT AND HOM Liating Me. 2ODRIGUZZ,
Ug. PEDMEVEZ. sysiamed the DAMAGES

MLECGEP -

(5
 

Case 1:20-cv-09840-GHW ,Document30 Fil

Re a ee

Mant ONES UUAS AN 2amployee OF the
Cty oF New Yorks DOC. AND UMS”
QSS janes AS Aten Superior oC the
Housing Unik menoved in 4nis Complain.
ee ALO ALL SUPENISPS EMP loyed fy

Hye CY of New YES DOL hee

5 provide ALL \NMALES W

eeeereno” ren bionees Wn PACA rAphs
VV One

Sell as the threats of Maziciocs
pseu ano susyecting Me f cant’
Lo Cruel ANO UNUSUAL prenuer S . ,
goreelvily making The plan : nebns
a cell Caled We smo! fiRe i

5 0. SErAY IS ALOME SADistic 4
A “e pelaumk GIZSon At p\\ Hes.
nnoinn se) acked ayper color of ote
ae A pesut of fue Me ver
we pe berate ind r& Cece uw OD
ee ctained pre Bamales Megec
 

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21 Page 17 of 20 iF

ale. “He Copbvet of DECSDANTS
MolS2, Gy Bdow , F2IVATO ;GALWEEVSK 4 AWO
illiome AND Tho City e€ Rev 4ork ,
App AS pescnbeo in Enis Comoleaimnt

Hopated Nf. Rodciguers Sin ond \Aal,

PopseetUHOIRL RGIS 4° well AS th

WWUNEZ ag recent , to be Free +e
break ment physical AGV¢

) egrayinc break ment , ys! <

a ec pasNe Corce THe Cts Ot pers

WORK IS LIABLE: 45 Oe OS ore 400"

Je LN pe CenDawes Cor +haie | ) ong

O° ie Le jock ine of RESPONDEAL SUPCRIO.

ne Oy CesUUr ak the Dwect MisCoOnbycr AND
e Co Avibortt petailed in nis

OS acl nt |
snap lo wat MAR. mobeiove2 aust Ained Fre
CO A /

DAMAGES Npeeow-

\yeisDict ON _

oO THIs comeLamt 1s Brought eELsuANt

to the @+h Ano 14th AMeNIDMENES fothes
comstitylion of fhe ontbed states 49. USC § 1193,

FS Couck hAS JUNsdic HON UWNer AX sc.

§ (33) avo 1343 (a), AND UMDeC 23 St S136T

“Gohich Provides TUISPIcHON over claims which
Arise, Conder Nav york, State LAW.

 

 
 

13

Case 1:20-cv-09840-GHW Document 30 Filed 02/09/21 - Page. 18 of 20

AS. a. PLAINTIFF'S CERTIFICATION AND WARNINGS -

- By signing below, I certify to the best of my knowledge, information; and belief that: @ the

-- complaint is not being presented for an improper purpose (such as to harass, cause unnecessary”
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law

"or by anonfriyolous. argument { to change existing law; (3) the factual: contentions have
_. evidentiary ‘support or, if specifically so. identified, will likely have evidentiary support after a
" . Feasonable opportunity for further investigation or discovery; and (4) the complaint otherwise ae
_ complies with the requirements of Federal Rule of CivilProcedurel1,.
oJ understand that if I file three or more cases while Tam a ptisoner that are e dismissed as
. frivolous, malicious, 0 or for failure to State a claim, I may be denied in forma pauperis st status in
" future cases. ; Se - Co ee 7
° 1 also anderstand that. prisoners must stexhaust administiative procedures before filing a an action i
_ in federal court about prison conditions, 42 U.S.C. §-1997e(a), and that ‘my case may ‘be st
dismissed. if Thave not exhausted administrative remedies as required.

| lagree’ to provide the Clerk's Office with any changes tomy ‘address. Is understand that my —
failure to keepa current address on file with the Clerk’ 8 Office may: result j in the e dismissal of my

‘Each Plaintiff must sign and date the. complaint. Attach additional pages if necessary. if seeking. to
proceed without Prepayment of fees, each plaintiff. must also submit an IFP application.

4 [24 i — =

 

 

 

 

 

; 2 Plaintiff’ Signature
: “Beber | - Bot CAVE
First Name dle initial in Nome,
a5 while Sey coe
. PrisonAddress , M ce
New ork. by “10012
County, City SS oo é ae Zip Code

 

Date on which fam delivering this complaint to prison authorities for mailing: -

cr

_ Page 6
 

p Of J OCS EO RET Be" 30 Filed 02/09/21 Page 19 of 20 IF
99, Wharefore, ELAINE Request +hat
Pig COUT:

0,  DEecrare +Hat rhe Conduct OF
The DEEeNDANES MoiSe , GALLEZVSKIY ;
GIBSON, WITAMS Perraro AND fre Cty
o€ New yore AS pescribed m this
someleint , Viclared Pre cightS of
Vit Rod Ciguee under +hre Zieh ANID (4H)
avresnmen|!S tothe CONSLLEUEION OF FH
noited States ANP Under New York

Slate LAW §
aL . A DIAAD PLA ALE Peter Rodrig SOT

COMPANBA TY Damages tho amos o€
el ALL Dele dants Cor

\ an qui sh 3 uttered
mdi Ce-erence AND
of Defenoants

re Poa AMO rem ta
due *e tho deli barake

MALICIOUS MI °c COoNOUCH :
sonrtly ond S2yerl y ano Such ack) boua |
azom Tost ALD

22 Lief as tye court MAY
Pre | Peter Rodin quez 2. y

ZUGI(pdS04P
125 white St WBC.

pated: JANUATY 24,202 yy 19918
WOW york vy PLamhée Peo SE
Case 1:20-cv-09840-GHW Document 20 Filed 02/09/21 Page 20 0f 20 ~
Deter Boda gvet
ZUG -{ 6-0 2040  cerues
BS white St MDC ns
ROS C O |
PIR) Yor , NY Pools

  

aa 2:0 .C.
Ye

i Se DN ae,
SoO Geacl| street

WY RY (Oooo #

ERD Rpp pre

 
